The opinion of the court was delivered by Nicholls, C. J., and banded down May 10, 1897.
The first bill reserved was to the ruling of the court on the challenge for cause of Anatole Hebert, one of the jurors drawn from the regular panel.
The bill of exception, as presented to the court, alleges that the juror on. his voir dire said that he had formed an opinion, which was a fixed one. The able and impartial judge of the lower court, before signing the bill, added that he did not remember that the juror had said that his opinion was a -fixed one, but that if he did he could not have meant to convey the meaning of what the words imply, as he had answered the judge that he could try the case impartially.
. The defendant prosecutes this appeal. '